PER CURIAM.
The employer/carrier appeal from a compensation order awarding claimant 30 percent permanent partial disability benefits based on a loss of wage earning capacity and refusing to grant the employer/carrier a credit for temporary total compensation paid by the employer/carrier after MMI. We affirm the award of compensation benefits and reverse the deputy commissioner’s disallowance of credit for the temporary total compensation paid after MMI.
In Belam Florida Corporation v. Dardy, 397 So.2d 756, 759 (Fla. 1st DCA 1981), we held that an overpayment of compensation benefits may be applied as a credit against compensation found to be due in another class if a reasonable basis for the overpayment exists. In this case, the deputy disallowed the credit prior to this court’s decision in Dardy, supra. We, therefore, remand for a determination by the deputy of whether a reasonable basis for the overpayment exists. University of West Florida v. Nall, 404 So.2d 381 (Fla. 1st DCA 1981).
ROBERT P. SMITH, Jr., C. J., and MILLS and SHIVERS, JJ., concur.